I concur in that part of the opinion prepared by Mr. Justice Johnson covered by paragraph 2 of the syllabus. That is, I agree that, under the evidence in this case, there was such conduct on the part of the plaintiff as was likely to, and did, produce in the mind of the defendant Sorenson the belief that the First State Bank of Ruso was authorized to accept payment of the mortgage debt and that he acted in reliance upon this belief in making payment. I express no opinion as to whether the evidence establishes actual authority on the part of the Ruso Bank.